Citation Nr: 0526767	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran asserts that he presently has a hearing loss 
disability and tinnitus that are related to acoustic trauma 
sustained on swift boats during his active service in 
Vietnam.  A December 2002 private medical record indicates 
that the veteran has bilateral hearing loss disability and 
tinnitus.  While a history of in-service noise exposure is 
noted, it is unclear if the physician was rendering an 
etiological opinion or merely recording the veteran's 
recitation of history.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence". . . [and] a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.")  Accordingly, the 
Board is of the opinion that a new VA examination addressing 
the etiology of these disabilities would be probative.

With regard to the claim for service connection for migraine 
headaches, the veteran has asserted that he has a headache 
disorder secondary to his service-connected PTSD.  A July 
2003 statement from a private physician indicates that the 
veteran has an atypical migraine syndrome which had a "high 
likelihood of being stress related."  It is unclear if the 
physician was establishing an etiological link between the 
veteran's service-connected PTSD and a separate disability 
manifested by migraine headache.  The United States Court of 
Appeals for Veterans Claims (Court) has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Accordingly, the Board is of the opinion 
that a new VA examination addressing the etiology of the 
veteran's migraines would be probative.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  In addition, he 
should be requested to provide a copy of 
any available records, not already 
associated with the claims folder, 
pertaining to post-service treatment or 
evaluation for his hearing loss 
disability, tinnitus, or migraine 
headaches, or to provide the RO or the 
AMC with the information and 
authorization necessary for it to obtain 
a copy of such records on his behalf.

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  When all indicated record development 
has been completed, the RO or the AMC 
should arrange for the veteran to undergo 
a VA examination by an examiner with 
appropriate expertise to determine the 
etiology of any currently present hearing 
loss disability and tinnitus.  The claims 
file must be made available to and 
reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following questions:  

Is there a 50 percent or better 
probability that any currently 
diagnosed hearing loss disability is 
related to the veteran's military 
service, to include any noise 
exposure therein? 

Is there a 50 percent or better 
probability that any currently 
diagnosed tinnitus is related to the 
veteran's military service, to 
include any noise exposure therein?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report. 

4.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by an examiner with appropriate expertise 
to determine the etiology of any 
currently present migraine disorder.  The 
claims file must be made available to and 
reviewed by the examiner.  

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should answer 
the following questions:  

Is there a 50 percent or better 
probability that any currently 
diagnosed migraine disorder is 
related to the veteran's military 
service? 

Is there a 50 percent or better 
probability that any currently 
diagnosed migraine disorder is 
etiology related to the veteran's 
service-connected PTSD?  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

7.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified by VA, but he has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

